DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed. 
Sidman (US Patent No. 7,642,741, hereinafter Sidman) is the most relevant prior art of record but fails to anticipate or render obvious the following limitations as claimed.
Re claim 1, Sidman fails to teach or suggest “…determining a target yaw attitude of the gimbal according to the yaw attitude of the gimbal base; and controlling an actual yaw attitude of the gimbal according to the target yaw attitude of the gimbal. 2APPLN NO. 14/690,346REPLY TO OFFICE ACTION OF FEBRUARY 10, 2017” in combination with all other limitations recited in claim 1.
Independent claim 12 recites a similarly allowed limitation. 
Dependent claims 2-11 and 13-20 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sidman is the most relevant prior art of record but fails to anticipate or render obvious the aforementioned limitations as claimed.
Sidman discloses A stabilization system including a platform supported by two or more rotatably-coupled gimbal frames each having a pivot assembly disposed at its rotation axis to couple an actuator to a rotation sensor having a rotation-sensitive sensor axis that is fixedly disposed with respect to the rotation axis, and a controller including means for accepting the sensor signals and for producing each motor signal needed to dispose the platform in a predetermined angular position with respect to each rotation axis independent of changes in the base orientation. A motion simulator embodiment includes controller means for accepting an external slew signal sequence and means for producing the motor signals needed to move the platform along a predetermined sequence of positions represented by the slew signal sequence (Abstract).

 Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728.  The examiner can normally be reached on 8:00 - 5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571.272.7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696